PER CURIAM
Claimant seeks review of a Workers’ Compensation Board order that affirmed the referee and upheld the denial of his aggravation claim for a back condition. We review for substantial evidence. ORS 656.298(6); ORS 183.482(7) and (8). Because neither the Board order nor the referee’s opinion and order which it affirmed are adequate for judicial review, see Armstrong v. Asten-Hill Co., 90 Or App 200, 752 P2d 312 (1988), we remand to the Board for reconsideration. On remand, the Board also should reconsider this case in the light of Gwynn v. SAIF, 304 Or 345, 745 P2d 775 (1987), on remand 91 Or App 84, 754 P2d 586 (1988), and International Paper Co. v. Turner, 304 Or 354, 745 P2d 780 (1987), on remand 91 Or App 91, 754 P2d 589 (1988).
Remanded for reconsideration.